Bloodworth, J.
1. This was a suit against a married woman, on a note given for an automobile. She filed a plea in which she admitted signing the note, but alleged that the debt for which the note was given was that of her husband. In his charge the judge fully and fairly submitted this issue to the jury, who found in favor of the plaintiff. There was evidence to support the verdict. "This court has no power to determine that the preponderance of the evidence is in favor of one party to a cause rather than the other, or to award a new trial in any case where there is any evidence sufficient to support the verdict rendered.” Bunn v. Hargraves, 3 Ca. App. 518 (4) (60 S. E. 223).
2. There is no merit in the grounds of the amendment to the motion for a new trial.

Judgment affirmed.


Broyles, P. J., and Jenkins, J., concur.